Citation Nr: 0524561	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  97-23 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for a skin rash, due to 
an undiagnosed illness.  

2.	Entitlement to service connection for a disability 
manifested by right side cramps, due to an undiagnosed 
illness.  

3.	Entitlement to service connection for a disability 
manifested by weakness, due to an undiagnosed illness.  

4.	Entitlement to service connection for a disability 
manifested by vomiting, due to an undiagnosed illness.  

5.	Entitlement to service connection for a cramps and peeling 
of the hands, due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981 and from September 1990 to March 1991.  He 
served in the Southwest Asia theater of Operations in support 
of operation Desert Storm during his second period of 
service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in August 2003.  


FINDINGS OF FACT

1.	The veteran's skin rash is shown to be the result of 
seborrheic dermatitis.  

2.	Disabilities manifested by right side cramps, and weakness 
have not been currently demonstrated.  

3.	A disability manifested by vomiting is shown to be the 
result of gastroesophageal reflux disease (GERD).  

4.	Cramps of the hands have not been demonstrated, peeling of 
the hands is shown to be the result of dyshydrosis.  

5.  None of these disabilities was manifested in service or 
for several years thereafter.



CONCLUSIONS OF LAW

1.	Skin rash was neither incurred in nor aggravated by 
service, and may not be so presumed. 38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.	A disability manifested by right side cramps was neither 
incurred in nor aggravated by service, and may not be so 
presumed. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

3.	A disability manifested by weakness was neither incurred 
in nor aggravated by service, and may not be so presumed. 
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).

4.	A disability manifested by vomiting was neither incurred 
in nor aggravated by service, and may not be so presumed. 
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).

5.	Cramps and peeling of the hands was neither incurred in 
nor aggravated by service, and may not be so presumed. 
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In VCAA letters dated in July 2002 and September 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case, which 
occurred prior to the enactment of the VCAA.  However, after 
VCAA-compliant notice was sent, the claims were readjudicated 
without "taint" from prior adjudications.  Thus, to decide 
the appeal now would not be prejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)

The veteran is claiming service connection for service 
connection for several disabilities that he believes are due 
to his service in the Persian Gulf during Operation Desert 
Storm.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002). 
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006. 38 C.F.R. §3.317(a)(1) (2004). It is noted that the 
veteran served in the Southwest Asia Theater of operations 
during the Persian Gulf War and is a "Persian Gulf veteran." 
See 38 C.F.R. § 3.317 (2004).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2-5) (2004).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (2004).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended. 38 U.S.C.A. §§ 1117, 1118 (West 2002). 
These changes became effective on March 1, 2002. Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002). Therefore, adjudication of the 
veteran's Persian Gulf service connection claims in the 
present case must include consideration of both the old and 
the new criteria.

In the present case, the veteran's service personnel records, 
including his DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), show that he served on 
active military duty from September 1990 to March 1991 in 
support of Operation Desert Shield/Desert Storm.  During that 
time he served in Southwest Asia.  He is, therefore, a 
"Persian Gulf veteran" by regulation (i.e., had active 
military service in the Southwest Asia theater of operations 
during the Gulf War). 38 C.F.R. § 3.317.

Medical evidence of record includes service medical records, 
which show no complaint or manifestation of any of the 
disabilities at issue.  All of these dys were first 
manifested, if at all, many years after service.  In 
addition, VA outpatient treatment records dated from January 
1994 to October 2000 have been received.  These records show 
treatment for various disabilities, including a dysthymic 
disorder, GERD, and dry skin.  The veteran also had 
complaints of weakness, which were not noted to be associated 
with service.  

An examination was conducted by VA in October 1996.  At that 
time, the veteran's chief complaints were of a body rash, 
allergic rhinitis and a diffuse weakness with regard to 
physical activity, although it was noted that he had been 
able to work for the past two years.  The impressions were of 
dyshydrosis of the hands and feet, for which the veteran was 
being followed by the dermatology clinic, history of reflux 
symptoms, history of weakness, with "a microcytic indices," 
allergic rhinitis and history of severe major depression.  

An examination was conducted by VA in November 1997.  On 
evaluation for possible chronic fatigue syndrome, the 
examiner indicated that the veteran did not have this 
syndrome, but was diagnosed as having chronic depression.  

On general physical examination, the veteran complained of 
heartburn and occasional vomiting.  His weight was stable and 
appetite was adequate.  He stated that he had some rash on 
the arms and face around the lips, as well as pain in the 
wrist and fingers.  He was noted to tire easily.  On 
examination, his skin was quite normal, but a description of 
his problem went along with seborrhea.  Examination of the 
abdomen was totally normal.  The pertinent diagnoses were 
GERD and seborrheic dermatitis.  

The veteran's complaints of skin disorders, including a rash 
and peeling of the hands, are shown to be due to dyshydrosis 
or seborrheic dermatitis.  As such, they are not due to 
undiagnosed illness and the presumption associated with 
service in the Persian Gulf is not for application.  
Similarly, the veteran's complaints of vomiting are shown to 
be due to diagnosed GERD, again, not an undiagnosed illness 
that may be associated with the Persian Gulf.  The veteran 
has not been shown to manifest disabilities manifested by 
right side cramps, weakness, or cramps of the hands that have 
been associated with undiagnosed illness that may be related 
to service in the Persian Gulf.  Under these circumstances, 
the claims must be denied.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a skin rash, due to an undiagnosed 
illness, is denied.  

Service connection for a disability manifested by right side 
cramps, due to an undiagnosed illness, is denied.  

Service connection for a disability manifested by weakness, 
due to an undiagnosed illness, is denied.  

Service connection for a disability manifested by vomiting, 
due to an undiagnosed illness, is denied.  

Service connection for a cramps and peeling of the hands, due 
to an undiagnosed illness, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


